Methods of Calibrating Positions of
Wheels in an Automated Guided Vehicle, and Automated Guided Vehicle

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 06/30/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the examiner’s rejection of claims 7-14 for failing to comply with the written description requirement is improper since the specification describes all the data collection needed to determine relative positions between three wheels of AGV drive units and “a skilled person is fully aware of how to calculate distances between the wheels 16a-16c using basic trigonometry (i.e., of a triangle)”. To satisfy the written description requirement, the specification must describe the originally claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
Further, “an original claim may lack written description support when… the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see MPEP 2163.03) For the embodiment represented by claims 7-14, the originally filed specification recites collecting data from wheel sensors and/or accelerometers in the form of distance each wheel travels and/or the inclination of the AGV, calculating a distance from a first wheel to a line between the second and third wheel, repeating the process twice to determine the two addition center lines that exist and finally calculating distances between wheels using an algorithm. The calculations declared in the specification relate to the determination of relative positions in claim 7. Nowhere in the specification does the applicant describe, either in words or figures, the actual calculations of the distance from a first wheel to a line between the second and third wheel or the actual calculations of distances between wheels. In applicant’s response to the 05/10/2022 non-final rejection, applicant has only provided a conclusory statement that a skilled artisan would be aware how to calculate distances between wheels. The examiner believes an ordinary skilled artisan in the art of calibrating positions of wheels on an AGV would be a field technician, potentially assembling or services the automated guided vehicle, with no required skill in geometry or trigonometry. The examiner believes a typical AGV technician would have the skills described in the Alameda County Automatic Guided Vehicle Technician Recruitment reference and in the Mechatronics Technology Certificate program described in the DCCCD 2018-2019 catalog. Therefore, this skilled artisan would not be able to determine if applicant had possession of the invention of claim 7 because said artisan would not be able to conceive operations on the collected data to determine distances between the wheels. Furthermore, it is remarkable that the determination calculation of claim 7-14 is missing from the specification, yet in the alternate embodiment, characterized in claims 1-6, applicant has considered the determination trigonometry important enough to describe in the specification. In conclusion, the examiner believes the specification fails to support the original claim limitations by sufficiently describing and sufficiently identifying how the determination of distances between wheels using the collected data is performed; and applicant has not provided an argument or evidence successfully disproving the examiner’s assertion. Therefore, the examiner maintains the written description rejection of independent claim 7 and dependent claims 8-14. 
Applicant argues the examiner’s rejection of claims 7-14 for failing to comply with the enablement requirement is improper since the specification describes “sufficient information regarding the subject matter… to enable one skilled in the pertinent art to make or use the claimed invention. Specifically, applicant points to examples in the specification used to argue the application has sufficient written description and argues the specification “describes several examples of first and second AGV position data and how this determination can be made”.  To satisfy the enablement requirement, one skilled in the art should be able to make and use the claimed invention using the application as a guide. Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement, applicant must present persuasive arguments, supported by suitable proofs showing enablement. (see MPEP 2163.03) For the embodiment represented by claims 7-14, the originally filed specification recites collecting data from wheel sensors and/or accelerometers in the form of distance each wheel travels and/or the inclination of the AGV, calculating a distance from a first wheel to a line between the second and third wheel, repeating the process twice to determine the two addition center lines that exist and finally calculating distances between wheels using an algorithm. The calculations declared in the specification relate to the determination of relative positions in claim 7. Nowhere in the specification does the applicant describe, either in words or figures, the actual calculations of the distance from a first wheel to a line between the second and third wheel or the actual calculations of distances between wheels. In applicant’s response to the 05/10/2022 non-final rejection, applicant has only provided a conclusory statement that “based on the details and substantial direction provided by the specification, any experimentation needed to practice the invention is not undue or unreasonable”. The examiner believes an ordinary skilled artisan in the art of calibrating positions of wheels on an AGV would be a field technician, potentially assembling or services the automated guided vehicle, with no required skill in geometry or trigonometry. The examiner believes a typical AGV technician would have the skills described in the Alameda County Automatic Guided Vehicle Technician Recruitment reference and in the Mechatronics Technology Certificate program described in the DCCCD 2018-2019 catalog. Therefore, this skilled artisan would not be able to make or use the invention of claim 7 based on the direction provided by the specification because said artisan would not be able to operate on the collected data to determine distances between the wheels. As per the examiner’s remarks concerning written description above, it is remarkable that the determination calculation of claim 7-14 is missing from the specification, yet in the alternate embodiment, characterized in claims 1-6, applicant has considered the determination calculation important enough to fully describe and enable the determination in the specification. In conclusion, the examiner believes the specification does not enable claims 7-14 by guiding an ordinarily skilled artisan in how to operate on the collected data to determine distances between wheels without undue trials and errors; and applicant has not provided an argument or evidence successfully disproving the examiner’s assertion. Therefore, the examiner maintains the enablement rejection of independent claim 7 and dependent claims 8-14.
Applicant argues the rejection of claims 14 and 20 for being indefinite is actually directed to claims 7 and 20. The examiner agrees and thanks applicant for identifying and responding to the correct claim notwithstanding the typo. Applicant asserts in claim 7, “breadth of a claim is not to be equated with indefiniteness”. Additionally, applicant argues claim 7 does not contain a means or step-plus-function limitation and does not necessarily require an algorithm. In addition, applicant argues claim 20 has been amended to overcome the rejection under 112(b). The examiner is persuaded and the rejections of claims 7-14 and 20 are withdrawn.
Applicant seems to argue that Jin is nonanalogous art because Jin relates to “Position estimation”. The examiner reminds applicant it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jin discloses an omni-directional robot with motor actuated steering and driving at each wheel, and including rotary encoders for position tracking and photo-electronic sensors used to perform steering and drive homing. Thus, Jin is related to the instant claims through hardware and homing function.
Applicant traverses examiner’s official notice because it lacks evidentiary support. Additionally, applicant quotes the MPEP in a section related to “the Board” not simply reaching conclusions based on its own understanding. The examiner reminds applicant that official notice without documentary evidence to support an examiner’s conclusion is permissible (see MPEP 2144.03). Regarding evidentiary support, the examiner points to Kit, Grimstad and Hendry as references which teach various concepts of homing. Kit teaches performing steering homing first because wheels are assumed to be oriented differently (see Kit p. 53, ¶ 1). Grimstad teaches homing is required at startup (see Grimstad p. 80, section 8.4), inductive sensors are used for homing (see Grimstad p. 8, ¶ 3) and absolute encoders don’t require homing but are expensive (Grimstad p. 8, ¶ 2). Hendry teaches servo motors must be homed (Hendry 0-0:15), home switches are utilized for homing (Hendry 0:26-0:30) and a homing process including rotating the servo until it triggers a switch and determining a homing position based on the position of the switch (Hendry 1:10-1:17).
Applicant argues the examiner failed to address the limitation “after determining the absolute steering position of each wheel, rotating each wheel about the respective wheel axis to trigger a wheel homing switch of each wheel”. Regarding this assertion, please see the second non-final rejection below.
Applicant argues the claim 20 is allowable. Regarding this assertion, please see the reasons for allowability below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 - 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

 The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The specification doesn't recite the specifics of how relative positions between three wheels of the drive units is determined including what specific mathematical formula or algorithm the applicant’s invention is using in the determination.

Claims 7 - 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how a person of ordinary skill in the art would determine relative positions between three wheels using the data collected.
The nature of the invention is that Applicant has asserted, in claim 7, a “method... of calibrating positions of wheels in an automated guided vehicle and determining relative positions between three wheels”. The examiner believes an ordinary skilled artisan in the art of calibrating positions of wheels on an AGV would be a field technician, potentially assembling or services the automated guided vehicle, with no required skill in geometry or trigonometry. The examiner believes a typical AGV technician would have the skills described in the Alameda County Automatic Guided Vehicle Technician Recruitment reference and in the Mechatronics Technology Certificate program described in the DCCCD 2018-2019 catalog. The examiner has looked to the disclosure for the scope of the claim which is enabled and found that nowhere in the specification does the applicant describe, either in words or figures, calculating the distance from a first wheel to a line between the second and third wheel or calculating actual distances between wheels as asserted in claim 7. The examiner believes the above ordinarily skilled artisan would not be able to make or use the invention of claim 7 based on the direction provided by the specification because said artisan would not be able to operate on the collected data to determine distances between the wheels. Consistent with office policy, examiner has weighed all the evidence for and against enablement of this invention and has concluded based on guidance provided by the MPEP and case law (including the Wands factors) that there is not enough evidence in favor of enablement of this invention.
MPEP §2164.05 states that “once the Examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin").

Regarding claim 15, Jin discloses a method of calibrating positions of wheels (p. 229, ¶ 5, “homing of steering joint and driving system”) in an automated guided vehicle (ABSTRACT, “mobile robot”), AGV, the AGV comprising a support structure (see fig. 1) and at least two drive units (p. 226, ¶ 6, Jin’s mobile robot has three modules, each including a driving wheel and a steering joint) connected to the support structure (see fig. 1), wherein each drive unit comprises: a wheel rotatable about a wheel axis and about a steering axis perpendicular to the wheel axis (see prior comment); a wheel motor arranged to drive the wheel about the wheel axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); a wheel sensor device arranged to determine a rotational position of the wheel about the wheel axis (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a rotary encoder); a steering motor arranged to drive the wheel about the steering axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); and a steering sensor device arranged to determine a rotational position of the wheel about the steering axis (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a rotary encoder); wherein the method comprises: rotating each wheel about the respective steering axis to trigger a steering homing switch of each wheel (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a photo-electric sensor for homing, the examiner asserts an ordinarily skilled artisan would rotate Jin’s wheel until the photo-electric sensor indicated a home position); determining an absolute steering position of each wheel about the steering axis based on data from the steering sensor device when the steering homing switch is triggered (p. 229, ¶ 4, examiner asserts an ordinarily skilled artisan would register the rotary encoder digital position information at the position the photo-electric sensor indicates a home position); rotating each wheel about the respective wheel axis to trigger a wheel homing switch of each wheel (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a photo-electric sensor for homing, , the examiner asserts an ordinarily skilled artisan would rotate Jin’s steering joint until the photo-electric sensor indicated a home position); and determining an absolute wheel position of each wheel about the wheel axis based on data from the wheel sensor device when the wheel homing switch is triggered (p. 229, ¶ 4, examiner asserts an ordinarily skilled artisan would register the rotary encoder digital position information at the position the photo-electric sensor indicates a home position).
Jin fails to explicitly disclose rotating each wheel about its driving and steering axes to trigger home switches to determine absolute wheel position, and the order of homing where absolute steering position of each wheel is determined before homing wheel position of each wheel.
However, the examiner takes official notice that mechanical homing utilizing an external sensor and homing steering first are well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform well known homing operations on Jin’s wheels by rotating each wheel about its steering and driving axes until photo-electric sensors indicate home positions, and performing steering homing before driving homing to guarantee proper functioning. Doing so determines a mechanical zero position of the apparatus and orients the wheels correctly for start of motion.

Regarding claim 16, Jin discloses using a photo-electric sensor for homing driving and steering joint motors.
Jin does not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel along a path including an arc.
However, applicant has not established the criticality of rotating the wheels about the driving and steering axes to trigger the wheel homing switch along an arcuate path. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot in an arcuate path so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.

Regarding claim 17, Jin discloses using a photo-electric sensor for homing driving and steering joint motors. 
Jin does not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel along a continuous path.
However, applicant has not established the criticality of driving each wheel along a continuous path. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot along a continuous path so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.

Regarding claim 18, Jin discloses using a photo-electric sensor for homing driving and steering joint motors.
Jin does not explicitly disclose the rotation of each wheel
However, applicant has not established the criticality of driving each wheel so that the AGV rotates about a rotation point. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot so that it rotates about a rotation point so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin"), in view of Eitel (Electric actuators for better robotic vehicle steering, 3/2019; "Eitel").

Regarding claim 19, Jin fails to disclose the method is automatically performed at start-up of the AGV.
Eitel teaches homing at startup is required when using relative wheel-position feedback.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eitel’s knowledge that homing at startup is required to teach Jin to automatically home drive and steering motors at startup. Doing allows the use of an economical steered wheel position control option to drive and steer a robot.

Allowable Subject Matter

Claims 1 – 6 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although Miles discloses a method for calibrating an automated guided vehicle by determining the separation between wheels including the steps of collecting wheel speed and position data, using odometry sensors and a laser scanner respectively, while driving the vehicle around three curves, using least squares optimization; Miles fails to disclose applicant’s method of calibrating positions of wheels in an automated guided vehicle by: fixing one wheel, driving additional wheels along imaginary circles around the fixed wheel and using wheel displacement and steering angle data in the arc length formula to determine relative positions between wheels. Furthermore, no other prior art can be found to motivate or teach applicant’s method including positioning a second wheel tangentially on an imaginary second circle centered with respect to a center position in which a first wheel is fixed; driving the second wheel a second distanc, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 20, although Jin discloses an omni-directional mobile robot including a platform with a controller, motor drivers and three caster wheels modules, each wheel module having a driving wheel with a driving motor, a rotary encoder for determining driving position, a photo-electric sensor for homing, a steering joint with a driving motor, a rotary encoder for determining steering position and a photo-electric sensor for homing; Jin does not disclose applicant’s controller configured to fix one wheel, drive a second wheel on a circular path around the one fixed wheel, determine the distance the second wheel travels, determine the angle the fixed wheel rotates and determine the distance between the fixed wheel and the second wheel based on the distance and angle. Furthermore, no other prior art can be found to motivate or teach applicant’s vehicle with a controller configured to position a second wheel tangentially on an imaginary second circle centered with respect to a center position in which a first wheel is fixed; drive the second wheel a second distance along the second circle such that the AGV rotates about the center position; determine the second distance based on data from the second wheel sensor device of the second wheel; determine an angle of rotation about the center position based on data from the first steering sensor device of the first wheel during the rotation of the AGV; and determine relative positions between the first wheel and the second wheel based on the second distance and the angle of rotation, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is as follows:
Alameda County Automatic Guided Vehicle Technician Recruitment reference teaches requirements for a technician to perform maintenance and repair work on automated guided vehicles does not include geometry or trigonometry.
DCCCD 2018-2019 catalog describing the Mechatronics Technology Certificate program describes a typical Mechatronics certificate course plan does not include geometry or trigonometry.
Kit (Kit, CHOW Man. Development of a Service Robot with an Open Architecture and Advanced Interface. Diss. The Chinese University of Hong Kong, 2003.) teaches performing steering homing first because wheels are assumed to be oriented differently (see Kit p. 53, ¶ 1).
Grimstad (Grimstad, Lars. Powertrain, steering and control components for the NMBU Agricultural Mobile Robotic Platform. MS thesis. Norwegian University of Life Sciences, Ås, 2014.) teaches homing is required at startup (see Grimstad p. 80, section 8.4), inductive sensors are used for homing (see Grimstad p. 81, ¶ 3) and absolute encoders don’t require homing but are expensive (Grimstad p. 81, ¶ 2). 
Hendry (YouTube, "Homing Methods for LEGO Robotics", 2013; “Hendry”) teaches servo motors must be homed (Hendry 0-0:15), home switches are utilized for homing (Hendry 0:26-0:30) and a homing process including rotating the servo until it triggers a switch and determining a homing position based on the position of the switch (Hendry 1:10-1:17)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/            Examiner
Art Unit 2856                                                                                                                                                                                            

/Eric S. McCall/            Primary Examiner
Art Unit 2856